IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-08-00394-CR

WILLIAM CRAWFORD, JR.,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. FBR-08-19251


                           MEMORANDUM OPINION


       William Crawford, Jr. pleaded guilty to burglary. Pursuant to a plea bargain, the

court sentenced him to fifteen years’ imprisonment. Crawford timely filed a pro se

notice of appeal.

       The trial court’s certification regarding Crawford’s right of appeal states that this:

(1) “is a plea-bargain case, and the defendant has NO right of appeal”; and (2) “the

defendant has waived the right of appeal.”          Rule of Appellate Procedure 25.2(d)

provides in pertinent part, “The appeal must be dismissed if a certification that shows
the defendant has the right of appeal has not been made a part of the record under these

rules.” TEX. R. APP. P. 25.2(d).

        The trial court’s certification affirmatively shows that Crawford has no right of

appeal.     Thus, the Clerk of this Court notified Crawford that the appeal may be

dismissed if he did not file a response showing grounds for continuing the appeal. See

id. 44.3.

        By way of response, Crawford argues that he received ineffective assistance from

his court-appointed trial counsel. He alleges five instances of ineffective assistance and

further alleges that the court erroneously denied his request to obtain other counsel or

proceed pro se. However, these are issues which may not be addressed in an appeal

from a plea-bargained conviction without the trial court’s permission. See Estrada v.

State, 149 S.W.3d 280, 283 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d) (per curiam).

        The trial court did not give Crawford permission to appeal. The trial court’s

certification affirmatively shows that Crawford has no right of appeal. Accordingly, we

dismiss the appeal. Id. at 285; High v. State, 115 S.W.3d 581, 582 (Tex. App.—Waco 2003,

pet. ref’d) (mem. op.).



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed February 18, 2009
Do not publish
[CR25]


Crawford v. State                                                                   Page 2